DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/20/21 with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered but they are moot in view of the new grounds of rejection necessitated by applicant’s amendment to the claims. 
Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims under 35 U.S.C. 112 has been withdrawn. 
Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. 103 have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendment to the claims. 

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	
Part I: With regards to independent claim 1, the claim recites the limitations of obtain(ing) remote sensor data, and analyz(ing) the operation of the well based on the remote sensor information and comparing data to differentiate between different well states.  With regards to independent claim 11, the claim recites the limitations of obtain(ing) remote sensor data, and analyz(ing) the operation of the well based on the remote sensor information and comparing data to differentiate between different well states.  These limitations, as drafted, are a simple process that, under their broadest reasonable CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify the various values and data therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claims 1) that the various steps are being executed by a processor does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.  This judicial exception is not integrated into a practical application.  Claim 1 recites the additional limitations of where the sensors are located which generally links the use of the judicial exception to a particular technological environment (a wellhead, and an adapter or spool).  Likewise, claim 11 recites the additional limitations of where the sensors are located which generally links the use of the judicial exception to a particular technological environment (a wellhead, and an adapter or spool).  The obtaining steps recited in claims 1 and 11 are recited at a high level of generality (i.e., as a general means of gathering broad sensor data from a conventional piece of drilling equipment), and amount to mere data gathering, which is a form of insignificant extra-solution activity.  
                Part II: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claims amount to no more than general sensors and unspecified sensor data from conventional equipment.  Further, applicant’s specification does not provide any indication that the obtaining steps and Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, a conclusion that the performing step is well-understood, routine, conventional activity is supported under Berkheimer.
Dependent claims 3, 5-7, 9-11, 13, 15-17, 19-26 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  
        Claim 3 is directed to generic use of conventional sensors for routine data gathering.  This does not add significantly more to the judicial exception. 
Claim 5 is directed to analysis of the operation (identifying flat time or offline) which is a mental process and a concept performed in the human mind (including an observation, evaluation, judgment, opinion). 
Claim 6 is direct to analysis of the operation (monitoring a well operation parameter) which is a mental process and a concept performed in the human mind (including an observation, evaluation, judgment, opinion).
Claim 7 is directed to analysis of the operation (assessing if there is enough data to perform analysis) which is a mental process and a concept performed in the human mind (including an observation, evaluation, judgment, opinion). 
Claim 9 is directed to analysis of the operation (differentiation between two well states) which is a mental process and a concept performed in the human mind (including an observation, evaluation, judgment, opinion).
Claim 10 is directed to a generic sensor for data gathering and linking a location to an IP address (well-understood, routine, conventional activity) which does not amount to significantly more than the judicial exception. 
Claim 13 is directed to generic use of conventional sensors for routine data gathering.  This does not add significantly more to the judicial exception.

Claim 16 is direct to analysis of the operation (monitoring a well operation parameter) which is a mental process and a concept performed in the human mind (including an observation, evaluation, judgment, opinion).
Claim 17 is directed to analysis of the operation (assessing if there is enough data to perform analysis) which is a mental process and a concept performed in the human mind (including an observation, evaluation, judgment, opinion). 
Claim 19 is directed to analysis of the operation (differentiation between two well states) which is a mental process and a concept performed in the human mind (including an observation, evaluation, judgment, opinion).
Claim 20 is directed to a generic sensor for data gathering and linking a location to an IP address (well-understood, routine, conventional activity) which does not amount to significantly more than the judicial exception.
Claim 21 is directed to the analysis of the operation (if the sensor data is equal, then the well state is a first state, if the sensor data is not equal then the well state is a second state)
Claim 22 is directed to the analysis of the operation (if the sensor data is equal, then the well state is a first/static state, if the sensor data is not equal then the well state is a second/dynamic state)
Claim 23 is directed to analyzing multiple wells using the same comparison of data which is merely duplicating the invention of claim 21. 
Claim 24 is directed to analyzing multiple wells which is merely duplicating the invention of claim 23. 
Claim 25 is directed to analyzing multiple wells which is merely duplicating the invention of claim 24. 
Claim 26 is directed to analyzing multiple wells which is merely duplicating the invention of claim 24. 
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 5, 6, 11, 13, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over SOR Inc (“Well Monitoring Systems”, herein after “SOR”) in view of Sundar et al. (US20180238467 herein after “Sundar”).

Claim 1: SOR teaches a system that analyzes well operations (well monitoring systems, DM200), the system comprising: one or more physical processors configured by machine-readable instructions to: obtain remote sensor information for a well (remote sensors includes the pressure transmitters and temperature transmitter and thermowell pictured on a wellhead, page 4), the well including a wellhead (See page 4), a blowout preventer or a tree (christmas tree) attached to the wellhead via an adaptor or a spool (the Christmas tree is attached to the wellhead via an adaptor), the remote sensor information generated by a set of sensors including a first sensor located at the wellhead (an 815PT smart pressure transmitter is located at the wellhead) and a second sensor (there are additional 815PT Smart Pressure Sensors located at various positions of the Christmas tree) located at the adaptor or the spool, the set of sensors operating independently of the rig to generate the remote sensor information regardless of operational status of the rig (the well monitoring system offers full-time access to well performance data and knowledge of which wells are offline before deploying personnel into the field. Top page 2), the remote sensor information characterizing one or more operating characteristics of the well and enabling analysis of operation of the well independently of the rig (the data from the sensors is used to monitor and control the wellhead operation); and analyze the operation of the well based on the remote sensor 
	SOR fails to explicitly teach wherein the second sensor is located at the adaptor or the spool. 	However, Sundar teaches a wellhead assembly 11 and BOP system 14 including an adaptor (connector 15).  Sundar further teaches a plurality of pressure sensors used to monitor one or more pressure conditions of the BOP system ([0038]-[0039]).  Placing pressure sensors along/throughout a fluid circulation/transport system including various connected systems, subsystems, pumps, tanks, conduits, hoses, valves, etc. is within the scope of a person having ordinary skill in the art.  Along a single pipe or conduit with no intervening elements, a pressure drop or pressure increase can clearly indicate a problem including a leak or clog in the section of pipe. A pressure increase or drop through an interconnected element or subsystem can indicate a failure or fault with the element or subsystem.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to monitor the pressure throughout the assembly of SOR, especially any connections between components or subsystems including a first pressure sensor located at the wellhead and a second pressure sensor located at the adaptor/connector in order to quickly identify any fluid flow problems among the interconnected elements in order to remedy the problem as quickly as possible to improve safety and efficiency.

Claim 3:  SOR in view of Sundar teaches the system of claim 1.  SOR further teaches wherein the set of sensors include one or more of a pressure sensor (815PT Pressure Transmitters), a temperature sensor (1400 Series RTD), a motion sensor, a location sensor, a valve position sensor, and/or a proximity sensor.

Claim 5:  SOR in view of Sundar teaches the system of claim 3, previous.  SOR further teaches wherein the analysis of the operation of the well based on the remote sensor information includes benchmarking of flat time operations and/or offline operations based on the remote sensor information (SOR monitors which wells are offline before deploying personnel to the field. Top pg. 2.  Additionally, “The wellhead provides support for the tubulars inside the well, a pressure seal between the tubulars, and a means of controlling production from the well. Typically, the wellhead consists of a casing head for each casing string, a tubing head, and a Christmas tree. Remote operation and control of a free-flowing well is accomplished via SOR 800 Series Pressure Transmitters capable of sending an electrical signal, representing the casing pressure and tubing pressure, to a data acquisition or control device. Commonly, an additional pressure transmitter is installed on the flow line which transfers the produced oil or gas to the next stage of production equipment. Page 4.)

Claim 6: SOR in view of Sundar teaches the system of claim 3, previous.  SOR further teaches wherein the analysis of the operation of the well based on the remote sensor information includes monitoring of one or more well operation parameters based on the remote sensor information (SOR monitors process temperature at the wellhead. “SENSOR can also provide RTD’s or thermocouple temperature sensors, as well as temperature transmitters, to monitor process temperature at the wellhead.”.

Claim 11: SOR teaches a system, and therefore corresponding method of using the system, that analyzes well operations (well monitoring systems, DM200), the system comprising: obtaining remote sensor information for a well (remote sensors includes the pressure transmitters and temperature transmitter and thermowell pictured on a wellhead, page 4), the well including a wellhead (See page 4), a blowout preventer or a tree (christmas tree) attached to the wellhead via an adaptor or a spool (the Christmas tree is attached to the wellhead via an adaptor), the remote sensor information generated by a set of sensors including a first sensor located at the wellhead (an 815PT smart pressure transmitter is located at the wellhead) and a second sensor (there are additional 815PT Smart Pressure Sensors located at various positions of the Christmas tree) located at the adaptor or the spool, the set of sensors 
	SOR fails to explicitly teach wherein the second sensor is located at the adaptor or the spool. 	However, Sundar teaches a wellhead assembly 11 and BOP system 14 including an adaptor (connector 15).  Sundar further teaches a plurality of pressure sensors used to monitor one or more pressure conditions of the BOP system ([0038]-[0039]).  Placing pressure sensors along/throughout a fluid circulation/transport system including various connected systems, subsystems, pumps, tanks, conduits, hoses, valves, etc. is within the scope of a person having ordinary skill in the art.  Along a single pipe or conduit with no intervening elements, a pressure drop or pressure increase can clearly indicate a problem including a leak or clog in the section of pipe. A pressure increase or drop through an interconnected element or subsystem can indicate a failure or fault with the element or subsystem.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to monitor the pressure throughout the assembly of SOR, especially any connections between components or subsystems including a first pressure sensor located at the wellhead and a second pressure sensor located at the adaptor/connector in order to quickly identify any fluid flow problems among the interconnected elements in order to remedy the problem as quickly as possible to improve safety and efficiency.

Claim 13: SOR in view of Sundar teaches the method of claim 11.  SOR further teaches wherein the set of sensors include one or more of a pressure sensor (815PT Pressure Transmitters), a temperature sensor (1400 Series RTD), a motion sensor, a location sensor, a valve position sensor, and/or a proximity sensor.

Claim 15: SOR in view of Sundar teaches the method of claim 13, previous.  SOR further teaches wherein the analysis of the operation of the well based on the remote sensor information includes benchmarking of flat time operations and/or offline operations based on the remote sensor information (SOR monitors which wells are offline before deploying personnel to the field. Top pg. 2.  Additionally, “The wellhead provides support for the tubulars inside the well, a pressure seal between the tubulars, and a means of controlling production from the well. Typically, the wellhead consists of a casing head for each casing string, a tubing head, and a Christmas tree. Remote operation and control of a free-flowing well is accomplished via SOR 800 Series Pressure Transmitters capable of sending an electrical signal, representing the casing pressure and tubing pressure, to a data acquisition or control device. Commonly, an additional pressure transmitter is installed on the flow line which transfers the produced oil or gas to the next stage of production equipment. Page 4.)

Claim 16: SOR in view of Sundar teaches the system of claim 3, previous.  SOR further teaches wherein the analysis of the operation of the well based on the remote sensor information includes monitoring of one or more well operation parameters based on the remote sensor information (SOR monitors process temperature at the wellhead. “SENSOR can also provide RTD’s or thermocouple temperature sensors, as well as temperature transmitters, to monitor process temperature at the wellhead.”.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over SOR in view of Sundar further in view of Maidla et al. (US20180096277 herein after “Maidla”).

Claim 7: SOR in view of Sundar teaches the system of claim 1, previous. SOR teaches wherein the analysis of the operation of the well based on the remote senor information includes: responsive to the remote sensor information providing information sufficient to determine well state, determination of the well state based on the remote sensor information (SOR determines whether or not the well is offline); and
	SOR in view of Sundar fails to teach responsive to the remote sensor information providing information insufficient to determine the well state, determination of the well state based on the remote sensor information and rig sensor information.
	However, Maidla teaches monitoring of a rig 10 using a well monitoring system 68. [0021] The sensing system 70 includes a plurality of sensors that monitor, sense, and/or report data, or parameters, on the rig 10, and/or in the bore hole 32. The reported data may comprise the sensed data or may be derived, calculated or inferred from sensed data. [0022]  In the illustrated embodiment, the sensing system 70 comprises a lifting gear system 72 that reports data sensed by and/or for the lifting gear; a fluid system 74 that reports data sensed by and/or for the drilling fluid tanks, pumps, and lines; rotary system 76 that reports data sensed by and/or for the rotary table or other rotary device; and an operator system 78 that reports data input by a driller/operator.
	In the event that the data from SOR in view of Sundar does not have enough data to determine a well state, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to utilize other operational sensors from a system which is related to the operation of the well and can indicate if the well is in a particular state simply by the additional system being operational or not. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the wellhead monitoring of SOR in view of Sundar and, in the event the data from SOR in view of Sundar is insufficient, to find any data which might indicate the status of the wellhead including rig monitoring data as rigs are connected to wellheads.  

Claim 17: SOR in view of Sundar teaches the method of claim 11, previous. SOR teaches wherein the analysis of the operation of the well based on the remote senor information includes: 
	SOR in view of Sundar fails to teach responsive to the remote sensor information providing information insufficient to determine the well state, determination of the well state based on the remote sensor information and rig sensor information.
	However, Maidla teaches monitoring of a rig 10 using a well monitoring system 68. [0021] The sensing system 70 includes a plurality of sensors that monitor, sense, and/or report data, or parameters, on the rig 10, and/or in the bore hole 32. The reported data may comprise the sensed data or may be derived, calculated or inferred from sensed data. [0022]  In the illustrated embodiment, the sensing system 70 comprises a lifting gear system 72 that reports data sensed by and/or for the lifting gear; a fluid system 74 that reports data sensed by and/or for the drilling fluid tanks, pumps, and lines; rotary system 76 that reports data sensed by and/or for the rotary table or other rotary device; and an operator system 78 that reports data input by a driller/operator.
	In the event that the data from SOR in view of Sundar does not have enough data to determine a well state, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to utilize other operational sensors from a system which is related to the operation of the well and can indicate if the well is in a particular state simply by the additional system being operational or not. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the wellhead monitoring of SOR in view of Sundar and, in the event the data from SOR in view of Sundar is insufficient, to find any data which might indicate the status of the wellhead including rig monitoring data as rigs are connected to wellheads.  

Claims 9, 19, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over SOR in view of Sundar further in view of Veeningen (US20130087388 herein after “Veeningen”).

Claim 9:  SOR in view of Sundar teaches the device of claim 1, previous.  SOR in view of Sundar fails to teach wherein the differentiation between the different types of the well state includes differentiation between a completion state and a fracking state of the well based on the comparison of the first data from the first sensor located at the wellhead and the second data from the second sensor located at the adaptor or the spool.
	Veeningen teaches the measurement of a pressure gradient including pressure sensors 142, 144, 146, 148.  This allows the analysis of the pressure gradient along the drill string to be measured.  The different fluids/mud encountered during different stages of drilling a well have identifiable and measurable characteristics including density, temperature, buoyancy [0031].  This can be measurable via various sensors the characteristics can be more readily identified when the fluid flows through a transition along a flow line (i.e. a pump, a pipe reducer, a valve, a BOP, a separator, etc.).  Some of these elements may cause a known pressure change along the flow line.  	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to monitor the status of the drilling operation using various sensors at the wellhead, including pressure sensors, as taught by SOR in view of Sundar including a fracking state or completion state given that the drilling process is known to produce fluids of different characteristics based on different stages (As taught by Veeningen) in order to maximize safety and efficiency by knowing the drilling/well status based on a change in fluid characteristics.

Claim 19: SOR in view of Sundar teaches the method of claim 11, previous.  SOR in view of Sundar fails to teach wherein the differentiation between the different types of the well state includes differentiation between a completion state and a fracking state of the well based on the comparison of the first data from the first sensor located at the wellhead and the second data from the second sensor located at the adaptor or the spool.
	Veeningen teaches the measurement of a pressure gradient including pressure sensors 142, 144, 146, 148.  This allows the analysis of the pressure gradient along the drill string to be measured.  The different fluids/mud encountered during different stages of drilling a well have identifiable and measurable characteristics including density, temperature, buoyancy [0031].  This can be measurable via 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to monitor the status of the drilling operation of SOR in view of Sundar including a fracking state or completion state given that the drilling process is known to produce fluids of different characteristics based on different stages (As taught by Veeningen) in order to maximize safety and efficiency by knowing the drilling/well status based on a change in fluid characteristics.

Claim 21:  SOR in view of Sundar teaches the device of claim 1.  SOR fails to explicitly teach wherein the differentiation between different types of well state based on the comparison of the first data from the first sensor located at the wellhead and the second data from the second sensor located at the adaptor or the spool includes: determination of a first well state of the well based on the first data from the first sensor located at the wellhead and the second data from the second sensor located at the adaptor or the spool indicating that first sensor reading from the first sensor and second sensor reading from the second sensor are equal; and determination of a second well state of the well different from the first well state based on the first data from the first sensor located at the wellhead and the second data from the second sensor located at the adaptor or the spool indicating that the first sensor reading from the first sensor is greater than the second sensor reading from the second sensor.
	However, Veeningen teaches the measurement of a pressure gradient including pressure sensors 142, 144, 146, 148.  This allows the analysis of the pressure gradient along the drill string to be measured.  The different fluids/mud encountered during different stages of drilling a well have identifiable and measurable characteristics including density, temperature, buoyancy [0031].  This can be measurable via various sensors the characteristics can be more readily identified when the fluid flows through a transition along a flow line (i.e. a pump, a pipe reducer, a valve, a BOP, a separator, etc.).  Some of these elements may cause a known pressure change along the flow line. Placing pressure sensors along/throughout a fluid circulation/transport system including various connected systems, subsystems, pumps, tanks, conduits, hoses, valves, etc. is within the scope of a person having ordinary 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to determine a first and second fluidic state based on a determination of a first well state of the well based on the first data from the first sensor located at the wellhead and the second data from the second sensor located at the adaptor or the spool indicating that first sensor reading from the first sensor and second sensor reading from the second sensor are equal (when the well is operating and fluid is intended to be flowing through the wellhead and Christmas tree); and determination of a second well state of the well different from the first well state based on the first data from the first sensor located at the wellhead and the second data from the second sensor located at the adaptor or the spool indicating that the first sensor reading from the first sensor is greater than the second sensor reading from the second sensor (when the fluid is not flowing and the fluid is stopped at the wellhead such that pressure is built at the wellhead and no (or less) pressure is built at the adaptor where no fluid is present) would have been obvious to a person having ordinary skill in the art to utilize the principles of well-understood fluid mechanics as identified by Veeningen with the system of SOR in view of Sundar including pressure sensors placed at a wellhead and Christmas tree and thus on either side of numerous valves used for flow control in order to remotely monitor a wellhead as pressure measurements are known in the art in determining operation of fluidic systems including wellheads and associated drilling systems. 
	
Claim 22: SOR in view of Sundar teaches the system of claim 21.  SOR in view of Sundar fails to explicitly teach wherein: the first sensor includes a first pressure sensor; the first sensor reading includes a first pressure reading at the wellhead; the second sensor includes a second pressure sensor; the second sensor reading includes a second pressure reading at the adaptor or the spool; the well state of 
	However, SOR teaches the principle of remotely monitoring a wellhead and Christmas tree using numerous pressure sensors.  Veeningen teaches the measurement of a pressure gradient including pressure sensors 142, 144, 146, 148.  This allows the analysis of the pressure gradient along the drill string to be measured.  The different fluids/mud encountered during different stages of drilling a well have identifiable and measurable characteristics including density, temperature, buoyancy [0031].  This can be measurable via various sensors the characteristics can be more readily identified when the fluid flows through a transition along a flow line (i.e. a pump, a pipe reducer, a valve, a BOP, a separator, etc.).  Some of these elements may cause a known pressure change along the flow line. Knowing the pressures throughout a system can indicate proper or improper operation based on the knowledge of the drilling fluid(s), depth, what operation is being performed, etc.  Using the sensor data in various combinations to deduce what particular operation is being performed or what malfunction would cause a combination of pressure readings is within the scope of a person having ordinary skill in the art.  The pressure readings can indicate consistent flow, proper movement through a reducer or valve, proper/improper closing of a valve, leaks throughout, etc. SOR offers remote operation and control of a free-flowing well, wherein the monitoring is also capable of distinguishing an offline wellhead. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of SOR in view of Sundar further in view of Veeningen to detect pressures throughout a wellhead and associated element (Christmas tree, BOP) and deduce a state of operation of the wellhead including the well state of the well being determined to be a static state based on (1) the first pressure reading at the wellhead being within a threshold value of the second pressure reading at the adaptor or the spool, and (2) the second pressure reading being less than hydrostatic pressure of air gap of mud weight; and the well state of the well is determined to be a dynamic state 

Claim 23: SOR in view of Sundar teaches the system of claim 21.  SOR in view of Sundar fails to teach wherein: the remote sensor information for multiple wells is obtained, the multiple wells including a first well, a second well, and a third well; the operation of the multiple wells is analyzed based on the remote sensor information, the analysis of the operation of the multiple wells based on the remote sensor information including determination that the first well is a frack well based on a first set of pressure readings at a first wellhead and a first adaptor or a first spool of the first well being equal and being within a frack pressure range.
	However, Veeningen teaches the measurement of a pressure gradient including pressure sensors 142, 144, 146, 148.  This allows the analysis of the pressure gradient along the drill string to be measured.  The different fluids/mud encountered during different stages of drilling a well have identifiable and measurable characteristics including density, temperature, buoyancy [0031].  This can be measurable via various sensors the characteristics can be more readily identified when the fluid flows through a transition along a flow line (i.e. a pump, a pipe reducer, a valve, a BOP, a separator, etc.).  Some of these elements may cause a known pressure change along the flow line.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to monitor the status of the drilling operation of SOR in view of Sundar including a fracking state or completion state given that the drilling process is known to produce fluids of different characteristics based on different stages (As taught by Veeningen) in order to maximize safety and efficiency by knowing the drilling/well status based on a change in fluid characteristics.
	SOR in view of Sundar further in view of Veeningan fails to teach monitoring a first, second, and third well. 


Claim 24: SOR in view of Sundar further in view of Veeningen teaches the system of claim 23.  SOR in view of Sundar further in view of Veeningen fails to teach wherein the analysis of the operation of the multiple wells based on the remote sensor information further includes determination that the second well is undergoing a wireline operation based on a second set of pressure readings at a second wellhead and a second adaptor or a second spool of the second well being equal and matching a wireline pump down pressure.
	However, SOR teaches the principle of remotely monitoring a wellhead and Christmas tree using numerous pressure sensors.  Veeningen teaches the measurement of a pressure gradient including pressure sensors 142, 144, 146, 148.  This allows the analysis of the pressure gradient along the drill string to be measured.  The different fluids/mud encountered during different stages of drilling a well have identifiable and measurable characteristics including density, temperature, buoyancy [0031].  This can be measurable via various sensors the characteristics can be more readily identified when the fluid flows through a transition along a flow line (i.e. a pump, a pipe reducer, a valve, a BOP, a separator, etc.).  Some of these elements may cause a known pressure change along the flow line. Knowing the pressures throughout a system can indicate proper or improper operation based on the knowledge of the drilling fluid(s), depth, what operation is being performed, etc.  Using the sensor data in various combinations to deduce what particular operation is being performed or what malfunction would cause a combination of pressure readings is within the scope of a person having ordinary skill in the art.  The pressure readings can indicate consistent flow, proper movement through a reducer or valve, proper/improper closing of a valve, leaks throughout, etc. SOR offers remote operation and control of a free-flowing well, wherein the monitoring is also capable of distinguishing an offline wellhead.  Various potential stages of well forming, 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of SOR in view of Sundar further in view of Veeningen to detect pressures throughout a wellhead and associated element (Christmas tree, BOP) and deduce a state of operation of the wellhead including determination that the second well is undergoing a wireline operation based on a second set of pressure readings at a second wellhead and a second adaptor or a second spool of the second well being equal and matching a wireline pump down pressure as known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Claim 25: SOR in view of Sundar further in view of Veeningen teaches the system of claim 24.  SOR in view of Sundar further in view of Veeningen fails to teach wherein the analysis of the operation of the multiple wells based on the remote sensor information further includes determination that the third well is a static well based on a third set of pressure readings at a third wellhead and a third adaptor or a third spool of the third well being equal, and the third set of pressure readings at the third wellhead and the third adaptor or the third spool of the well not being equal to the first set of pressure readings or the second set of pressure readings.
	However, SOR teaches the principle of remotely monitoring a wellhead and Christmas tree using numerous pressure sensors.  Veeningen teaches the measurement of a pressure gradient including pressure sensors 142, 144, 146, 148.  This allows the analysis of the pressure gradient along the drill string to be measured.  The different fluids/mud encountered during different stages of drilling a well have identifiable and measurable characteristics including density, temperature, buoyancy [0031].  This can be measurable via various sensors the characteristics can be more readily identified when the fluid flows through a transition along a flow line (i.e. a pump, a pipe reducer, a valve, a BOP, a separator, etc.).  Some of these elements may cause a known pressure change along the flow line. Knowing the pressures throughout a system can indicate proper or improper operation based on the knowledge of the drilling fluid(s), depth, what operation is being performed, etc.  Using the sensor data in various combinations to 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of SOR in view of Sundar further in view of Veeningen to detect pressures throughout a wellhead and associated element (Christmas tree, BOP) and deduce a state of operation of the wellhead including wherein the analysis of the operation of the multiple wells based on the remote sensor information further includes determination that the third well is a static well based on a third set of pressure readings at a third wellhead and a third adaptor or a third spool of the third well being equal, and the third set of pressure readings at the third wellhead and the third adaptor or the third spool of the well not being equal to the first set of pressure readings or the second set of pressure readings as known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Claim 26: SOR in view of Sundar further in view of Veeningen teaches the system of claim 24.  SOR in view of Sundar further in view of Veeningen fails to teach wherein the analysis of the operation of the multiple wells based on the remote sensor information further includes determination that the third well is experiencing stress shadow risk of the first well based on the third set of pressure readings at the third wellhead and the third adaptor or the third spool of the third well being equal and being greater than static pressure.
	However, SOR teaches the principle of remotely monitoring a wellhead and Christmas tree using numerous pressure sensors.  Veeningen teaches the measurement of a pressure gradient including pressure sensors 142, 144, 146, 148.  This allows the analysis of the pressure gradient along the drill string to be measured.  The different fluids/mud encountered during different stages of drilling a well have identifiable and measurable characteristics including density, temperature, buoyancy [0031].  This can be 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of SOR in view of Sundar further in view of Veeningen to detect pressures throughout a wellhead and associated element (Christmas tree, BOP) and deduce a state of operation of the wellhead including wherein the analysis of the operation of the multiple wells based on the remote sensor information further includes determination that the third well is experiencing stress shadow risk of the first well based on the third set of pressure readings at the third wellhead and the third adaptor or the third spool of the third well being equal and being greater than static pressure as known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SOR in view of Cardellini et al. (US9546545 herein after “Cardellini”).

Claim 10: SOR in view of Sundar teaches the device of claim 1.  SOR teaches having fulltime access to well performance data and knowledge of which wells are offline before deploying personnel to the field (top pg. 2).  The DM200, usable at the wellhead (Page 3), can output cellular, satellite, radio, or Ethernet signals. Therefore, the wells can identifiably be monitored.

	However, Cardellini teaches multi-level wellsite monitoring including monitoring a sensed parameter related to a drilling rig operation and wirelessly transmitting the collected data from the sensors to a base station located at a distance from the data acquisition device (col. 2, lines 3-14).  Cardellini uses a proximity sensor 102, which senses the presence of an identifier 155 at the top of the drive assembly 120 (Fig. 8).   When the magnet 155 is within a given range of the client device 102d, it may trigger the sensor 148 (e.g., Hall effect sensor) to terminate transmissions with client device 102c, and when out of range initiate transmission with client device 102c. The sensor 148 may include an accelerometer to change the state of the device (e.g., stop/start radio transmissions). For example, if the angle value has a rate of change that indicates motion, transmission can begin. Absent such change, transmissions may be terminated. (col. 14, lines 3-15).  Cardellini further teaches extended wireless transmission examples including internet and satellite (col. 16, lines 20-24).   The ability to identify a source based on an IP address is within the scope of a person having ordinary skill in the art.  Knowing which sensor is providing data is common organization, otherwise the sensor data would be unconnected to anything relevant.  If a fleet of sensors all providing the same data are indistinguishable, then an IP address can narrow the source of information.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a proximity sensor, as taught by Cardellini, with the system of SOR in view of Sundar in order to have a trigger to enable data transmission or disable data transmission from a sensor or when the sensor is within range for effective communication with other data transmission elements and to use an IP address to identify a transmission source of the data.

Claim 20: SOR in view of Sundar teaches the method of claim 11.  SOR teaches having fulltime access to well performance data and knowledge of which wells are offline before deploying personnel to the field (top pg. 2).  The DM200, usable at the wellhead (Page 3), can output cellular, satellite, radio, or Ethernet signals. Therefore, the wells can identifiably be monitored.

	However, Cardellini teaches multi-level wellsite monitoring including monitoring a sensed parameter related to a drilling rig operation and wirelessly transmitting the collected data from the sensors to a base station located at a distance from the data acquisition device (col. 2, lines 3-14).  Cardellini uses a proximity sensor 102, which senses the presence of an identifier 155 at the top of the drive assembly 120 (Fig. 8).   When the magnet 155 is within a given range of the client device 102d, it may trigger the sensor 148 (e.g., Hall effect sensor) to terminate transmissions with client device 102c, and when out of range initiate transmission with client device 102c. The sensor 148 may include an accelerometer to change the state of the device (e.g., stop/start radio transmissions). For example, if the angle value has a rate of change that indicates motion, transmission can begin. Absent such change, transmissions may be terminated. (col. 14, lines 3-15).  Cardellini further teaches extended wireless transmission examples including internet and satellite (col. 16, lines 20-24).   The ability to identify a source based on an IP address is within the scope of a person having ordinary skill in the art.  Knowing which sensor is providing data is common organization, otherwise the sensor data would be unconnected to anything relevant.  If a fleet of sensors all providing the same data are indistinguishable, then an IP address can narrow the source of information.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a proximity sensor, as taught by Cardellini, with the system of SOR in view of Sundar in order to have a trigger to enable data transmission or disable data transmission from a sensor or when the sensor is within range for effective communication with other data transmission elements and to use an IP address to identify a transmission source of the data.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure US9322247 teaches systems and methods for well-site information harvesting.  Emerson “Improve Wellhead Cost Effectiveness and Safety with Remote Monitoring Solutions” (teaches remote wellhead . 
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        11/12/21

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861